GOLDBERG, Circuit Judge
(dissenting) :
I am in substantial agreement with Judge Clark’s statement of the law relating to this case. However, because I am not convinced, as are my brothers in the majority, that the district court properly applied that law, I respectfully dissent.
The panel majority has made a persuasive case for the proposition that the City of Atlanta carried its burden of proving by clear and convincing evidence that Cooper was not the most qualified applicant for the job of municipal golf professional in 1969. I am satisfied that, within the broad boundaries of the rule that fact findings “shall not be set aside unless clearly erroneous,”1 the district court could have found from the record the same facts as did the panel majority; and if the district court had done so, it would have been justified in concluding that the City had carried its heavy burden.
On the other hand, the district court might have concluded from the record that the City had failed to provide clear and convincing evidence that Cooper was not the most qualified applicant in 1969. The record reveals a substantial amount of evidence that would support a judgment for appellant Cooper. For example, the only competent testimony regarding the quality of Hazelwood’s performance as a golf pro was that offered by Hazelwood himself; several persons testified favorably regarding Cooper’s performance in golf-related jobs. Zeke Hartsfield, a professional golfer and pro shop operator for whom Cooper had worked for a few months, testified that he knew both men and that he would choose Cooper over Hazelwood as a city professional. Hazelwood’s employment experience prior to becoming a golf professional at Toccoa Country Club and at Conley Depot Golf Club provides no indication that he had gained the merchandising expertise, financial ability, or other skills necessary to success as a municipal golf pro. Between layoffs, Hazelwood did structural assembly work and electrical work for Lockheed; he served as a mail handler and substitute carrier for the U. S. Postal Service; his duties with Community Loan and Town Finance were not disclosed.
My purpose here, however, is not to engage in an extended comparison of the qualifications of Cooper and Hazelwood. My quarrel with the district court’s decision is not that it adopted the view of the evidence set forth by my Brother Clark rather than the alternative interpretation urged by plaintiff Cooper. The district court erred, in my view, because it adopted neither of those analy-ses, nor any other comprehensive interpretation of the evidence, but chose instead to base its decision entirely on the applicants’ experience as golf professionals. By so doing, the district court neglected its remanded obligation to demand proof that Hazelwood “was on the whole better qualified for the job.” Cooper v. Allen, 5 Cir. 1972, 467 F.2d 836, 840 (emphasis added).
Regarding Hazelwood’s experience and abilities, the court’s decision spoke only of the fact that he was employed at Toc-coa and Conley. Comparing Cooper and Hazelwood the court stated, in relevant part:
(a) Both men met the age requirement in 1969;
(b) Both men fulfilled the eligibility requirement for membership in the PGA;
(c) A comparison of performance in oral interview is impossible and, consequently such a factor cannot be considered in determining either . applicant’s qualifications for the 1969 vacancy;
(d) The plaintiff lacked the requisite five years’ experience as a golf pro or assistant pro, while Hazelwood fulfilled this requirement by his four years of work as a professional at the *771Toccoa Country Club and two years’ experience at the Conley Depot Golf Club ....
Hazelwood’s experience at Toccoa and Conley of having the responsibility of a golf course and running a pro shop outweighs the plaintiff’s work history as a pro or assistant pro and is clear and convincing proof that Ha-zelwood was better qualified for the 1969 vacancy, especially since the duties of the position included the operation of the pro shop and the golf course. This task could best be discharged by a person who, in addition to being proficient in playing golf, has demonstrated the business skill necessary to the successful management of a golf course operation.
The district court did not take note of the quality of Hazelwood’s work. Rather the court apparently reached its result on the narrow, empirical basis that Hazelwood had held positions which Cooper did not hold, but which Cooper could not have held in the Atlanta area prior to 1969.
The record reveals that before this lawsuit was originally filed in 1969, no Negro had ever been employed by the City of Atlanta as a golf pro or assistant pro. There were no black club pros in the Atlanta area or in the State of Georgia in 1969, with the exception of one man who worked for no salary at the predominantly black New Lincoln Golf Club. Thus, though the criterion of prior experience appears racially neutral on its face, in practice it is not. Cooper had no way of securing the same kind of golf jobs that Hazelwood held. This Court has held, emphatically and repeatedly, that an employment practice whose effect is to deny genuine opportunity to blacks is impermissible and cannot be salvaged simply because it may be facially nondiscriminatory. Morrow v. Crisler, 5 Cir. 1974, 491 F.2d 1053; Local 189, United Papermakers & Paperworkers v. United States, 5 Cir. 1969, 416 F.2d 980, 988; Local 53 of Int’l Ass’n of Heat & Frost I. & A. Workers v. Vogler, 5 Cir. 1969, 407 F.2d 1047; cf. Ross v. Dyer, 5 Cir. 1963, 312 F.2d 191, 196.
I would remand this case to the district court once again, this time for a determination of whether Cooper or Ha-zelwood was more capable in 1969 of doing the tasks required by the job. This would necessitate the binocular task of measuring the applicants’ pertinent qualifications — merchandising ability and salesmanship, financial ability and responsibility, golfing and instructional skill, etc., — rather than the monocular comparison of job titles.

. Fed.R.Civ.P., Rule 52(a).